Toal, Justice,
concurring in part and dissenting in part:
I concur in part and dissent in part. While I agree with the majority that McKinney should be credited with his employment as a bus driver, I think the majority does not go far enough.
The elements of estoppel in relation to the party estopped are: (1) conduct which amounts to a false representation or concealment of material facts, or at least, which is calculated to convey the impression that the facts are otherwise than, and inconsistent with, those which the party subsequently attempts to assert; (2) intention, or at lest expectation, that such conduct shall be acted upon by the other party; (3) knowledge, actual or constructive, of the real facts. Southern Development Land and Golf Co., Ltd. v. SCPSA, — S.C. —, 426 S.E. (2d) 748 (1993); Frady v. Smith, 247 S.C. 353, 147 S.E. (2d) 412 (1966). For the party claiming estoppel, the essential elements are: (1) lack of knowledge and of the means of knowledge of the truth as to the facts in question, (2) reliance upon the con*376duct of the party estopped, and (3) prejudicial change in position. Id.; Frady v. Smith, 247 S.C. 353, 147 S.E. (2d) 412 (1966).
Following the instructions of the retirement system employees, McKinney paid $17,000 to “buy into” the retirement system for non-police officer service to the State. He then relied on this buy in and initiation of retirement payments to leave his employment. He received payments for several months and was then audited. He is now unable to return to his employment to complete the requisite service to re-qualify for retirement. This appears to be a paradigm example of detrimental reliance, and the State should be required to continue its performance under the Contract for Retirement benefits.
The elements of estoppel are present and the harm is obvious. I would direct that McKinney continue to receive his retirement benefit absent the State insuring his re-employment. It is wholly inequitable to prevent Mr. McKinney from receiving any retirement benefit and to deny him the opportunity to complete the requisite service.
Accordingly, I would reverse the hearing officer and reinstate Mr. McKinney’s retirement benefits.